         Case 1:17-cv-02069-TSC Document 141 Filed 07/08/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


JOHN DOE,

                       Petitioner,

                       v.                                          No. 17-cv-2069 (TSC)

MARK T. ESPER,
 in his official capacity as ACTING
 SECRETARY OF DEFENSE,

                       Respondent.


      CONSENT MOTION TO HOLD IN ABEYANCE PETITIONER’S BRIEFING
             DEADLINE CONCERNING HIS MOTION TO UNSEAL

        Petitioner hereby respectfully moves that the Court hold in abeyance Petitioner’s deadline

to file a reply brief on his pending motion to unseal. Good cause exists to grant this motion. The

parties have reached an agreement in principle that will resolve Petitioner’s motion to unseal

without the need for further litigation. Both parties will work jointly to finalize this agreement

and, as promptly as practicable, to file new versions of the Sealed Filings (ECF Nos. 95, 97, 99,

101, 106, 107, 108, and 111) with agreed-upon redactions. Counsel for Respondent consents to

this request.

        Accordingly, Petitioner respectfully requests that the Court hold Petitioner’s deadline to

file his reply brief on the motion to unseal, presently scheduled for today, July 8, 2019, in

abeyance until further notice from the parties.


Dated: July 8, 2019                                Respectfully submitted,


                                                   /s/ Brett Max Kaufman
                                                   Brett Max Kaufman (D.D.C. Bar No.
                                                      NY0224)
Case 1:17-cv-02069-TSC Document 141 Filed 07/08/19 Page 2 of 2



                                  Jonathan Hafetz (D.D.C. Bar No. NY0251)
                                  Anna Diakun
                                  Dror Ladin (D.D.C. Bar No. NY0277)
                                  Hina Shamsi (D.D.C. Bar No. MI0071)
                                  American Civil Liberties Union Foundation
                                  125 Broad Street—18th Floor
                                  New York, New York 10004
                                  T: 212-549-2500
                                  F: 212-549-2654
                                  bkaufman@aclu.org
                                  jhafetz@aclu.org
                                  adiakun@aclu.org
                                  dladin@aclu.org
                                  hshamsi@aclu.org

                                  Arthur B. Spitzer (D.C. Bar No. 235960)
                                  American Civil Liberties Union
                                    of the District of Columbia
                                  915 15th Street, NW, 2nd Floor
                                  Washington, DC 20005
                                  T: 202-457-0800
                                  aspitzer@acludc.org

                                  Counsel for Petitioner




                              2
       Case 1:17-cv-02069-TSC Document 141-1 Filed 07/08/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



JOHN DOE,

                        Petitioner,

                        v.                                    No. 17-cv-2069 (TSC)

MARK T. ESPER,
 in his official capacity as ACTING
 SECRETARY OF DEFENSE,

                        Respondent.




 [PROPOSED] ORDER GRANTING CONSENT MOTION TO HOLD IN ABEYANCE
 PETITIONER’S BRIEFING DEADLINE CONCERNING HIS MOTION TO UNSEAL

       Upon consideration of Petitioner’s Consent Motion to Hold in Abeyance Petitioner’s

Briefing Deadline Concerning His Motion to Unseal, and for good cause shown, the motion is

GRANTED. Accordingly, it is ORDERED that Petitioner’s deadline will be held in abeyance.



Dated: July ___, 2019                             ______________________________
                                                  Tanya S. Chutkan
                                                  United States District Judge
